Citation Nr: 1608684	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to October 1951.  He died on February [redacted], 2008.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs Regional Office (RO).  The Board remanded this issue in August 2013 for additional development.  


REMAND

Regrettably the Board finds that additional remand is necessary before the appellant's claim on appeal can be decided.  

Pursuant to the Board's August 2013 remand, a medical opinion was obtained in March 2014 to determine if the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed substantially or materially to the Veteran's noted cause of death, carcinoma of the lung with a contributing cause of renal cell carcinoma.  The examiner was asked to specifically address a private positive opinion that noted the Veteran's PTSD complicated his cancer treatment and that PTSD may have contributed to his history of tobacco abuse.  

On review of the March 2014 medical opinion, the Board finds that it is incomplete with regard to the portion addressing whether the Veteran's PTSD possibly caused any complications to the Veteran's cancer treatment.  The examiner noted that the Veteran did not have "immuno deficient PTSD" and as such, that PTSD did not contribute to his cause of death.  However, the appellant has never argued that the Veteran's PTSD compromised his immune system, rather, that was a theory posited by the RO in their initial rating decision denying the appellant's claim.  The appellant has simply argued that the Veteran's PTSD, and related symptoms, complicated the Veteran's cancer treatment.  Therefore, the Board finds that remand is necessary in order to obtain an addendum to the March 2014 medical opinion.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2014 VA opinion provider.  If this physician is not available, the claims file should be referred to another suitably qualified clinician, for a VA opinion.  After review of the claims file, the examiner should provide an opinion as to whether it is 
at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, rated as 100 percent disabling, caused or contributed substantially or materially to his cause of death of carcinoma of the lung, with renal cell carcinoma.  The opinion provider should specifically address the April 2008 private opinion which notes that the Veteran's PTSD complicated his cancer treatment.  The opinion provider should consider and specifically discuss the significance of any possible complications the Veteran's PTSD may have had on his cancer diagnoses, and eventual death, to include timeliness of treatment, adherence to treatment protocols and whether the PTSD hastened the Veteran's death by interfering with cancer treatment.  A complete rationale for all opinions expressed should be provided.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

